



NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT


This Non-competition, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is entered into as of October 2, 2016 (the “Effective Date”), by
and among (i) Octavius Corporation, a Delaware corporation (“Buyer”), (ii)
Winnebago Industries, Inc., an Iowa corporation (“Parent”), (iii) Grand Design
RV, LLC, an Indiana limited liability company (the “Company” and together with
Buyer and Parent, also referred to herein as a “Protected Party” and the
“Protected Parties”), and (iv) RDB III, Inc., an Indiana corporation (“RDB”),
Ron Fenech (“R. Fenech”), Bill Fenech (“B. Fenech”), and Donald Clark (“D.
Clark” and together with R. Fenech and B. Fenech, the “Shareholders”) (each
party in this clause (iv), a “Restricted Party” and, collectively, the
“Restricted Parties”).


BACKGROUND


A.    The Shareholders own all of the issued and outstanding capital stock of
RDB.


B.    Pursuant to a Securities Purchase Agreement, dated as of the Effective
Date (the “Purchase Agreement”), by and among Buyer, Parent, the members of the
Company, including RDB, and the other parties thereto, Buyer will acquire all of
the issued and outstanding membership interests of the Company and all of the
outstanding shares of capital stock of SP GE VIII-B GD RV Blocker Corp., a
Delaware corporation.


C.    Prior to the consummation of the transactions contemplated by the Purchase
Agreement, the Restricted Parties, directly or indirectly, owned an aggregate of
50.000001% of the Company and will substantially benefit from the consummation
of the transactions contemplated by the Purchase Agreement, and, following the
closing of the transactions contemplated by the Purchase Agreement, the going
concern of the Company would be diminished substantially if the Restricted
Parties were to compete with Buyer, Parent and the Company, and this Agreement
is being entered into to protect the Protected Parties’ significant investment
in the business of the Company.


D.    It is a condition to the consummation of the transactions contemplated by
the Purchase Agreement that the Restricted Parties enter into this Agreement.
This Agreement is conditioned on the closing of the transactions provided for
the Purchase Agreement, failing which this Agreement and all obligations under
it shall be void ab initio.


NOW THEREFORE, the parties agree as follows:


1.    Acknowledgments by the Restricted Parties. Each Restricted Party
acknowledges that (a) the promises and restrictive covenants that such
Restricted Party is making in this Agreement are reasonable and necessary to
protect the business of the Protected Parties and the transactions contemplated
by the Purchase Agreement, (b) such Restricted Party will receive a substantial
benefit from the consummation of the transactions contemplated by the Purchase
Agreement, and (c) the execution and delivery of this Agreement by such
Restricted Party is a material inducement to the willingness of Buyer and Parent
to enter into and consummate the transactions contemplated by the Purchase
Agreement.


2.    Definitions. Any capitalized term not defined in this Agreement will have
the same meaning as provided in the Purchase Agreement. In addition, as used in
this Agreement, the following terms have the meanings indicated:




1

--------------------------------------------------------------------------------





(a)    “Competitive Business” means, with respect to a Restricted Party, each of
the following: (i) any business that the Company engaged in as of or prior to
the Closing Date and (ii) the business of manufacturing, selling and
distributing recreational vehicles.


(b)    “Restriction Period” means the period beginning on the Closing Date and
ending on the fifth anniversary of the Closing Date.
 
(c)    “Territory” means, with respect to a Restricted Party, worldwide. Each
Restricted Party acknowledges that the Company conducts its business throughout
the United States and internationally.


3.    Restrictive Covenants.


(a)    Non-Competition. During the Restriction Period, no Restricted Party will,
either directly or indirectly in any manner or capacity, including, without
limitation, as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or otherwise,
perform services for or have any interest in any Competitive Business in the
Territory. Ownership by a Restricted Party, as a passive investment, of less
than 5.0% of the outstanding shares of capital stock of any corporation traded
on a national securities exchange or publicly traded in the over-the-counter
market will not constitute a breach of this Section 3(a).
(b)    Non-Solicitation of Customers and Suppliers. During the Restriction
Period, no Restricted Party will, either directly or indirectly on behalf of
such Restricted Party or any third party (i) call on or solicit any customers
for the purpose of marketing or selling any products or services competitive
with the Competitive Business for the purpose of diverting any business away
from the Protected Parties; (ii) persuade or attempt to persuade, or induce or
attempt to induce, any actual or prospective customer, client, vendor, service
provider, supplier, contractor or any other person having business dealings with
the Protected Parties to cease doing business or otherwise transacting business
with the Protected Parties or to reduce the amount of business it conducts or
will conduct with the Protected Parties; (iii) call on or solicit any suppliers
of the Protected Parties; or (iv) otherwise disrupt, damage or interfere in any
manner with the relationship between the Protected Parties and their respective
actual or prospective customers, clients, vendors, service providers, or
suppliers. Each Restricted Party acknowledges that the Protected Parties have
invested material time and resources in the identification and qualification of
their customers and/or suppliers and that the identity, nature and details of
their relationships with customers and/or suppliers are unique and proprietary.
(c)    Non-Solicitation of Employees. During the Restriction Period, no
Restricted Party will, either directly or indirectly on behalf of such
Restricted Party or any third party, in any manner or capacity, including
without limitation as a proprietor, principal, agent, partner, officer,
director, stockholder, employee, member of any association, consultant or
otherwise, hire, engage, recruit, solicit, or otherwise interfere with the
employment or retention of any person who is then an employee or independent
contractor of the Protected Parties or any of their respective Affiliates.
Anonymous job postings in a general publication or website to which an employee
responds shall not violate this Section 3(c).


(d)    Non-Disparagement. During the Restriction Period, to the fullest extent
permitted by law, no Restricted Party will make any statement that is
disparaging or reflects negatively upon the Protected Parties or their
respective Affiliates, or any of their officers, directors or employees, to, or
that is likely to come to the attention of, (i) any customer, vendor, supplier,
distributor or other trade related business relation of the Protected Parties or
their respective Affiliates, (ii) any employee of the Protected


2

--------------------------------------------------------------------------------





Parties or their respective Affiliates, or (iii) any member of the media.
Nothing herein will prevent a Restricted Party from responding truthfully to any
inquiry from a governmental entity, engaging in any protected activities and/or
from communicating with the Chief Executive Officer of Parent and/or those
employees with a need to know about personnel issues involving the Protected
Party’s officers, directors and/or employees.


(e)    Severability. The covenants set forth in this Section 3 will be construed
as a series of separate covenants covering their subject matter in each of the
separate geographical areas in the Territory, and, except for geographic
coverage, each such separate covenant will be deemed identical in terms to the
covenant set forth in this Section 3. To the extent that any such covenant is
judicially unenforceable in any one or more of such geographical areas, such
covenant will not be affected with respect to each of the other geographical
areas. Each covenant with respect to such geographical areas will be construed
as severable and independent. If, at the time of enforcement of any of the
provisions of this Section 3, a court of competent jurisdiction holds that the
restrictions stated in this Section 3 are unreasonable under the circumstances
then existing, the parties agree that the maximum period, scope or geographical
area reasonable under such circumstances will be substituted for the stated
period, scope or geographical area to the extent permitted by applicable law.


4.    Confidential Information.


(a)    During the Restriction Period, no Restricted Party will use, directly or
indirectly, any Confidential Information (as defined below) for his, her or its
own account or for the benefit of any other Person, or disclose the Confidential
Information to any other Person. The Restricted Parties will be solely
responsible for causing the compliance of, or any breach of, the confidentiality
obligations set forth in this Agreement by their Affiliates, agents or
representatives. Notwithstanding the foregoing, the obligations in this Section
4(a) will not apply to any Confidential Information to the extent that it (i) is
now or subsequently becomes generally publicly known or generally known in the
industry in which the Protected Parties operate, (ii) is independently made
available to the Restricted Parties in good faith by a third party who the
Restricted Parties reasonably believe has not violated an obligation of
confidentiality to the Protected Parties or any of their respective Affiliates,
(iii) is required to be disclosed by legal process, or (iv) is made (A) in
confidence and in good faith to a Federal, State, or local government official,
either directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing contained in the preceding sentence will be
interpreted to legitimize any disclosure of Confidential Information by the
Restricted Parties that occurs outside of any of the events described in items
(i) through (iv) of the preceding sentence.


(b)    As used in this Agreement, “Confidential Information” means any
confidential, proprietary, nonpublic or secret knowledge or information of the
Company or any of its Affiliates concerning (i) any trade secrets, (ii) any
confidential, proprietary, nonpublic or secret design, process, formula, plan,
model, specifications, device or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company or any of its Affiliates, (iii) any customer or supplier list of the
Company or any of its Affiliates, or any requirements, specifications or other
confidential information about or received from any customer or supplier,
(iv) any confidential, proprietary, nonpublic or secret development or research
work of the Company or any of its Affiliates, (v) any strategic or other
business, marketing or sales plan of the Company or any of its Affiliates,
(vi) any financial data or plan respecting the Company or any of its Affiliates,
or (vii) any other confidential, nonpublic or proprietary information or secret
aspects of the business of the Company or any of its Affiliates.




3

--------------------------------------------------------------------------------





(c)    An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence and in good faith to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Accordingly, the parties to this
Agreement have the right to disclose in confidence trade secrets to Federal,
State, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. The parties to this Agreement do not need prior authorization
from the other to make any such reports or disclosures; but in the event that
any Restricted Party is requested or required pursuant to written or oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process to
disclose any Confidential Information, such Restricted Party will notify Buyer
and Parent of the request or requirement so that Buyer and Parent may seek an
appropriate protective order or waive compliance with the provisions of this
Section 4. If, in the absence of a protective order or the receipt of a waiver
hereunder, such Restricted Party is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, such Restricted Party may disclose the Confidential Information to the
tribunal; provided, however, that such Restricted Party will use such Restricted
Party’s best efforts to obtain an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed. Nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by 18 U.S.C. § 1833(b).


5.    Remedies.


(a)     The violation by any Restricted Party of this Agreement, including,
without limitation, Section 3 or Section 4, could not be reasonably or
adequately compensated by monetary damages. Therefore, in the event of any
actual or threatened breach by a Restricted Party of this Agreement, the
Protected Parties will be entitled (in addition to any other remedy that may be
available against the Restricted Party violating this Agreement, including
monetary damages) to seek and obtain against the Restricted Party violating this
Agreement (i) a decree or order of specific performance to enforce the
observance and performance of the Agreement, and (ii) an injunction restraining
such actual breach or threatened breach. For avoidance of doubt, the obligations
of the Restricted Parties are not joint and several, but are several and are
made by each of the Restricted Parties only with respect to that Restricted
Party.


(b)    If a Restricted Party violates Section 3 or Section 4 of this Agreement,
in addition to and not in lieu of any other remedies available in connection
with any suit at law or in equity, the Protected Parties will be entitled to an
accounting and to the repayment of all profits, compensation, commissions, fees,
royalties or other remuneration which such Restricted Party, or any other
Person, may have either directly or indirectly realized and/or may realize, as a
result of, growing out of or in connection with such violation. In addition to
the foregoing, Buyer, Parent and the Company will be entitled to collect from
such Restricted Party any reasonable attorneys’ fees and costs incurred in
bringing any action to enforce the terms of this Agreement against such
Restricted Party, as well as any attorneys’ fees and costs for the collection of
any judgments in favor of the Protected Parties arising out of this Agreement.


6.    Release. Effective upon the closing of the transactions contemplated by
the Purchase Agreement (the “Closing Date”) and in exchange for the
consideration paid directly or indirectly to the Restricted Parties under the
Purchase Agreement and other good and valuable consideration, each Restricted
Party, hereby releases and forever discharges the Company and each of its
agents, attorneys, representatives,


4

--------------------------------------------------------------------------------





directors, managers, officers, employees, predecessors, successors and assigns
(together with the Company, each, a “Company Party” and, collectively, the
“Company Parties”), of and from any and all Claims (as defined below) which such
Restricted Party now has, ever has had, or ever claims to have had against any
of the Company Parties arising from or related in any manner to the indirect
ownership relationship between any of the Company Parties, on the one hand, and
the Restricted Party, on the other hand, on or before the Closing Date. In
addition, each Restricted Party acknowledges and agrees that there are no
accrued but unpaid dividends, management fees or similar payments owing from the
Company to such Restricted Party. Notwithstanding the foregoing, the Restricted
Parties do not release or discharge any Claims arising out of or relating in any
way to (a) (i) the Purchase Agreement, the agreements set forth as exhibits to
the Purchase Agreement or the Ancillary Documents (as defined in the Purchase
Agreement) executed in connection therewith, (ii) the Employment Agreement dated
October 2, 2016 between the Company and D. Clark, (iii) the Consulting Agreement
dated October 2, 2016 between Parent and B. Fenech, and (iv) the Consulting
Agreement dated October 2, 2016 between Parent and R. Fenech, (b) any
consideration payable to the Restricted Parties pursuant to, or arising out of
the Purchase Agreement, or (c) any compensation, benefits, or reimbursement of
expenses payable by any Company Party to Restricted Parties as an employee or
independent contractor of the Company.
Each Restricted Party hereby irrevocably covenants to, and to cause his, her or
its Affiliates to, refrain from asserting any Claim or demand, or commencing,
instituting or causing to be commenced, any Claims of any kind against any of
the Company Parties purported to be released hereby. Without limiting any of the
rights and remedies otherwise available to the Company Parties, the Restricted
Parties shall indemnify and hold harmless the Company Parties from and against
any and all losses incurred by the Company Parties to the extent resulting from
the assertion by any of the Releasing Parties of any Claim purported to be
released hereby.
For the purposes of this Section 6, the terms “Claim” or “Claims” mean any and
all liabilities, losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (including all reasonable attorneys’ and consultants’
fees and expenses) actually suffered or incurred by any Restricted Party (as
applicable), including in any action brought or otherwise initiated by any
Restricted Party (as applicable), of any nature whatsoever whether or not now
known, claimed or suspected, fixed or contingent, arising or resulting from any
manner of action or actions, cause or causes of action in law or in equity,
suits, debts, liens, contracts, agreements, promises, liabilities, claims,
demands and losses, in each case, arising on or before the Closing Date.
7.    Miscellaneous.


(a)    Amendments and Waivers. No amendment or modification of this Agreement
will be deemed effective unless made in writing and signed by the parties
hereto. No term or condition of this Agreement will be deemed to have been
waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver will not be deemed a
continuing waiver unless specifically stated, will operate only as to the
specific term or condition waived and will not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


(b)    Assignment; No Third Party Rights. No party may, without the written
consent of the other, assign or delegate any of his, her or its rights or
obligations under this Agreement, except that the Protected Parties may, without
the consent of the Restricted Parties, assign or delegate any of its rights or
obligations under this Agreement to (i) any corporation or other business entity
with which the Protected Parties may merge or consolidate, or (ii) any
corporation or other business entity to which the Protected Parties may sell or
transfer all or substantially all of its assets or capital stock or equity.
After any such assignment or delegation by the Protected Parties, the Protected
Parties will be discharged from all further


5

--------------------------------------------------------------------------------





liability hereunder and such assignee will thereafter be deemed to be the
“Protected Parties” for purposes of all terms and conditions of this Agreement,
including this Section 6. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the parties. Except as otherwise set forth
herein, nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.


(c)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict provision or rule (whether of such state or any other
jurisdiction) that would cause the laws of any other jurisdiction to be applied.


(d)    Notices. All demands, notices, communications and reports provided for in
this Agreement will be given in accordance with Section 10.5 of the Purchase
Agreement.


(e)    Counterparts. This Agreement may be executed in two counterparts and
delivered by facsimile or other means of electronic communication, each of which
will be deemed an original but both of which shall constitute but one
instrument.


(f)    Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.


(g)    Entire Agreement. Except for the Purchase Agreement and the agreements
set forth as exhibits in the Purchase Agreement (including the Employment
Agreements, dated the date hereof, between the Company and certain of the
Restricted Parties), (i) this Agreement supersedes all prior agreements between
the parties with respect to the subject matter of this Agreement and (ii) this
Agreement constitutes a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter.


(h)    Severability. To the extent that any portion of any provision of this
Agreement will be invalid or unenforceable, it will be considered deleted here
from and the remainder of such provision and this Agreement will be unaffected
and will continue in full force and effect.


(i)    Cumulative Remedies. The powers, rights, privileges and remedies provided
in this Agreement are cumulative and not exclusive or alternative and are in
addition to any and all other powers, rights, privileges and remedies granted by
law, rule, regulation or instrument.


(j)    Further Assurances. Each of the parties will execute and deliver such
additional instruments and other documents and will take such further actions as
may be necessary or appropriate to effectuate, carry out and comply with all of
the terms of this Agreement.




6

--------------------------------------------------------------------------------





(k)    Independent Obligations. Nothing in this Agreement limits the Restricted
Parties’ obligations, or the rights or remedies of the Protected Parties, under
the Purchase Agreement, and nothing in the Purchase Agreement limits the
Restricted Parties’ obligations, or any of the rights or remedies of the
Protected Parties, under this Agreement.


(l)    Effectiveness of this Agreement. Notwithstanding the earlier execution
and delivery of this Agreement, the effectiveness of this Agreement is
conditioned on the closing of the transactions contemplated by the Purchase
Agreement. If the Closing shall occur, this Agreement shall become effective
concurrently with the Closing on the Closing Date. If the Purchase Agreement, is
terminated for any reason in accordance therewith, this Agreement shall be null
and void ab initio.


* * * * *


7

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
BUYER:
 
RESTRICTED PARTIES:
 
 
 
 
 
OCTAVIUS CORPORATION
 
RDB III, INC.
 
 
 
 
 
By:
/s/ Michael J. Happe
 
By:
/s/ William Fenech
 
Name: Michael J. Happe
 
 
Name: William Fenech
 
Title: President and Chief Executive Officer
 
 
Title: Secretary
 
 
 
 
 
 
 
 
/s/ Ron Fenech
PARENT:
 
RON FENECH, individually
 
 
 
 
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
 
/s/Bill Fenech
By:
/s/ Michael J. Happe
 
BILL FENECH, individually
 
Name: Michael J. Happe
 
 
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
/s/ Donald Clark
 
 
 
DONALD CLARK, individually
COMPANY:
 
 
 
 
 
 
 
 
GRAND DESIGN RV, LLC
 
 
 
 
 
 
 
 
By:
/s/ Donald Clark
 
 
 
 
Name: Donald Clark
 
 
 
 
Title: President
 
 
 







8